         Case 1:20-cv-04572-LGS Document 28 Filed 09/23/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 BRIAN        WATSON          and DANIEL
 SAMARGHITAN, individually and on behalf
 of those similarly situated,                                Case No. 1:20-cv-04572 (LGS)

                Plaintiffs,
 vs.                                                      STIPULATION AND PROPOSED
                                                              PROTECTIVE ORDER

 LEXUS OF MANHATTAN,

                Defendant.


       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

       1. Counsel for any party may designate any document or information, in whole or in part,
          as confidential if counsel determines, in good faith, that such designation is necessary
          to protect the interests of the client in information that is proprietary, a trade secret, or
          otherwise sensitive non-public information. Information and documents designated by
          a party as confidential will be stamped, labeled or written “CONFIDENTIAL” or
          “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” on the face of the copy of
          the Discovery Material delivered.

       2. The Confidential Information disclosed will be held and used by the person receiving
          such information solely for use in connection with the action, including any appeals
          thereof, and for no other purpose without prior written approval from the Court or the
          prior written consent of the designating party. The scope of this Order shall be
          understood to encompass items or things that are expressly designated as Confidential
          Discovery Material as well as any summaries, copies, excerpts, or the like created
          directly from Confidential Discovery Material and from which Confidential Discovery
          Material can be discovered.

       3. In the event a party challenges another party’s designation of confidentiality, counsel
          shall make a good faith effort to resolve the dispute, and in the absence of a resolution,
          the designating party may seek resolution by the Court. Nothing in this Protective Order
          constitutes an admission by any party that Confidential Information disclosed in this
          case is relevant or admissible. Each party reserves the right to object to the use or
          admissibility of the Confidential Information.
  Case 1:20-cv-04572-LGS Document 28 Filed 09/23/20 Page 2 of 5




4. The Parties, and any person producing any given Discovery Material, may further
   designate as “Highly Confidential – Attorneys’ or Experts’ Eyes Only” such material
   that contains extremely sensitive confidential information, the disclosure of which to
   another party or non-party would create a substantial risk of serious harm that could
   not be avoided by less restrictive means. All other documents designated as
   “CONFIDENTIAL” shall not be disclosed to any person, except:
       a. The requesting party and counsel, including in-house counsel;
       b. Employees of such counsel assigned to and necessary to assist in the litigation;
       c. Consultants or experts assisting in the prosecution or defense of the matter, to
           the extent deemed necessary by counsel;
       d. Any witness called to testify at deposition or any witness whom counsel for a
           Party in good faith believes may be called to testify at trial or deposition in this
           action;
       e. Stenographers engaged to transcribe depositions conducted in this action;
       f. Independent photocopying, graphic production services, or litigation support
           services employed by the Parties or their counsel to assist in this action and
           computer service personnel performing duties in relation to a computerized
           litigation system;
       g. The Court (including the mediator, or other person having access to any
           Confidential Information by virtue of his or her position with the Court); and
       h. Any other person whom the producing person and the designating party (if not
           also the producing person) agree in writing may have access to such
           Confidential Information.

5. Prior to disclosing or displaying the Confidential Information to any person, counsel
   must:

       a. Inform the person of the confidential nature of the information or documents;
       b. Inform the person that this Court has enjoined the use of the information or
          documents by him/her for any purpose other than this litigation and has
          enjoined the disclosure of the information or documents to any other person;
          and
       c. Require each such person to sign an agreement to be bound by this Order in the
          form attached hereto.

6. With respect to any depositions that involve a disclosure of Confidential Information
   of a party to this action, such deposition testimony may be designated as “Confidential”
   either on the record during the deposition or within five (5) days of receipt of the
   transcript. Until the expiration of such five-day period, the entire text of the deposition
   and all exhibits (except for those that were previously produced without any
   confidentiality designation) shall be treated as Confidential discovery material and
   designated as “Confidential” under this Order.

7. The disclosure of a document or information without designating it as
   “CONFIDENTIAL” shall not constitute a waiver of the right to designate such
  Case 1:20-cv-04572-LGS Document 28 Filed 09/23/20 Page 3 of 5




   document or information as Confidential Information. If so designated, the document
   or information shall thenceforth be treated as Confidential Information subject to all
   the terms of this Stipulation and Order.

8. Each person who has access to the Confidential Information shall take all due
   precautions to prevent the unauthorized or inadvertent disclosure of such material.

9. All Confidential Information filed with the Court, and all portions of pleadings,
    motions, or other papers filed with the Court that disclose such Confidential
                                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
    Information, shall be filed under  seal with the Clerk of the Court and kept under seal
    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
    until further order of the Court. The Parties will use their best efforts to minimize such
    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
    sealing. For any document filed under seal, (1) a redacted version of the document shall
    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
    be filed on the public docket on the same day, and (2) a letter shall be filed on the public
    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
    docket indicating what has been filed under seal.
    pursuant to this Court's Individual Rules with respect to motions to seal.
10. Pursuant to Federal Rule of Evidence 502, the production of privileged or work-product
    protected documents or communications, electronically stored information (“ESI”) or
    information, whether inadvertent or otherwise, shall not constitute a waiver of the
    privilege or protection from discovery in this case or in any other federal or state
    proceeding. This Order shall be interpreted to provide the maximum protection
    allowed by Federal Rule of Evidence 502(d). Nothing contained herein is intended to
    or shall serve to limit a party’s right to conduct a review of documents, ESI, or
    information (including metadata) for relevance, responsiveness and/or segregation of
    privileged and/or protected information before production.

11. If Confidential Information in the possession of a receiving party is subpoenaed by any
    court, administrative or legislative body or authority, or any other non-party purporting
    to have authority to request the production of information by subpoena or other
    compulsory process, other than this Court, the subpoenaed party shall promptly notify
    counsel for the designating party in writing of: (1) the information and documentation
    sought by the subpoena; (2) the date on which compliance with the subpoena is
    requested; (3) the location at which compliance with the subpoena is requested; (4) the
    identity of the party serving the subpoena; and (5) the case name, jurisdiction and index,
    docket, complaint, charge, civil action or other identification number or other
    designation identifying the litigation, administrative proceeding, or other proceeding in
    which the subpoena has been issued. Such notification shall be made to counsel for the
    designating party no later than five (5) business days prior to the date on which
    compliance with the subpoena is requested, or if the compliance date is fewer than five
    (5) business days from the date the subpoenaed party first received notice of the
    subpoena, then such notification to counsel shall be made as soon as possible and in all
    events no later than one (1) calendar day after the date the subpoenaed party first
    received notice of the subpoena. The subpoenaed party shall not disclose or produce
    Confidential Information in response to the subpoena prior to the date and time on
    which compliance with the subpoena is requested.
                      Case 1:20-cv-04572-LGS Document 28 Filed 09/23/20 Page 4 of 5




                    12. This Order does not enlarge or otherwise affect the proper scope of discovery, restrict
                        a party’s right to object to a specific discovery request, affect the applicability of any
                        privilege in this or any other litigation, or imply that Confidential Information
                        designated under the terms of this Order is properly discoverable, relevant, or
                        admissible in this or any other litigation.

                    13. This Order shall survive the termination of this action and shall remain in full force and
                        effect unless modified by an Order of this Court or by the written stipulation of the
                        parties filed by the Court.

                    14. At the conclusion of this litigation, Confidential Information and any copies thereof
                        shall be promptly (and in no event later than 30 days after the entry of final judgment
                        no longer subject to further appeal) returned to the producing party or certified as
                        destroyed, except that the parties’ counsel shall be permitted to retain their working
                        files on the condition that those files will remain protected.

           SO STIPULATED AND AGREED:

           Dated: September 22, 2020

           ZEMEL LAW, LLC                                          STEVENS & LEE, P.C.

           By:      s/ Daniel Zemel                                By:   s/ Salvatore Giampiccolo
                    Daniel Zemel                                         Salvatore A. Giampiccolo
                                                                         Stephanie Lopez
           1373 Broad Street, Suite 203-C                          485 Madison Avenue, 20th Fl.
           Clifton, New Jersey 07013                               New York, New York 10022

           Attorneys for Plaintiffs                                Attorneys for Defendant


                                                                   LONDON FISCHER LLP

The parties are advised that the Court retains discretion          By:   s/ Jason Myers
as to whether to afford confidential treatment to                        Jason M. Myers
redacted information in Orders and Opinions.                       59 Maiden Lane
                                                                   New York, New York 10038


           SO ORDERED.


                                                                   LORNA G. SCHOFIELD, U.S.D.J.

           Dated:          New York, New York
                           September 23, 2020
                           ___________________
           Case 1:20-cv-04572-LGS Document 28 Filed 09/23/20 Page 5 of 5




                                           Agreement

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential by
Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this
litigation.

Dated:


Signature


Signed in the presence of:



Attorney
